Citation Nr: 1114439	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee strain.

2. Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

4. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.  He is the recipient of the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was then transferred to the Muskogee, Oklahoma RO.

In October 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of multiple private treatment records.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

A review of the record indicates that a remand is necessary to allow for further development of the claims.  Specifically, the Board finds that additional VA examinations should be scheduled.

With regard to the Veteran's increased rating claims, the Board observes that the Veteran indicated that his service-connected left knee disability and service-connected GERD had increased in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a remand is necessary so the Veteran may be scheduled for a VA examination for each of these claims.

As for the Veteran's service connection claims, the Board notes that the Veteran was afforded a VA general medical examination in March 2007, but this examination did not fully address the Veteran's left and right hip claims.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner noted full range of motion of the hips, but failed to perform any imaging studies of the hips.  He then concluded that the Veteran had no diagnosed hip disability.  The Board notes that current treatment evidence reflects a diagnosis of degenerative joint disease in the left hip and symptoms in the right hip as well.  Therefore, the Board determines that the March 2007 VA examination was inadequate and that another examination should be performed.

Additionally, the Veteran has submitted two private opinions, one associating his claimed bilateral hip disorders with his military service and another relating the hip pain to his service-connected back disorder.  A review of the Veteran's service treatment records also reveals complaints and treatment of both the left and right hips.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For these reasons, the Board concludes that the Veteran should be scheduled for a VA orthopedic examination to assess the existence and etiology of his claimed left and right hip disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected left knee strain.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests, to include range of motion and imaging studies, should be performed.  

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected GERD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed.  

3. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed left and right hip disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 
a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left hip disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in February 2007 to the present, is proximately due to or aggravated by his service-connected back and/or knee disabilities?  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right hip disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in February 2007 to the present, is proximately due to or aggravated by his service-connected back and/or knee disabilities?  

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left hip disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in February 2007 to the present, is causally or etiologically related to his military service?  

d. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent),  that any right hip disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in February 2007 to the present, is causally or etiologically related to his military service?  
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the March 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

